EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joseph Kobzeff on 07/27/2021.

Election/Restrictions
Claim 1 is allowable. The restriction requirement between Groups I-IV and Species Groups A-E, as set forth in the Office action mailed on 10/02/2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 10/02/2019 is withdrawn.  Claims 14, 16-18, and 20, directed to a building structure forming a vertical stack, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.  
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.


The application has been amended as follows: 

Claim 1 (amended)
At line 13, after “in a stack of” delete [the] and insert --a plurality of--.

Claim 14 (amended)
At line 13, after “timbers of” delete [the] and insert --a plurality of--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the amendments to the claims including the new limitation “said at least one elongated structural section is at least one parallel flange channel (PFC) section” overcomes the prior art. Applicant’s argument that a PFC is British equivalent of a C-channel is found persuasive. Such a parallel flange channel that also extends from the upper peripheral edge to the lower peripheral edge of the prefabricated building module, as claimed, was not found in the prior art. Furthermore, the claim recites a cross-laminated timber which also extends from the upper peripheral edge to the lower peripheral edge of the module, which is shown in the prior art, however, the examiner found no such PFC section which also extends from the upper to lower peripheral edges of a module and found no .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR F HIJAZ whose telephone number is (571)270-5790.  The examiner can normally be reached on 8-6 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/OMAR F HIJAZ/Examiner, Art Unit 3635                                                                                                                                                                                                        
/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635